904 N.E.2d 213 (2009)
Narendra Parbhubhai PATEL, Appellant.
v.
UNITED INNS, INC., Appellee.
No. 06A04-0709-CV-501.
Supreme Court of Indiana.
April 10, 2009.

ORDER DISMISSING TRANSFER PETITION
Following an opinion by the Court of Appeals, Patel v. United Inns, Inc., 887 N.E.2d 139 (Ind.Ct.App.), reh'g denied, 897 N.E.2d 945 (Ind.Ct.App.2008), Appellant filed a petition to transfer jurisdiction to this Court pursuant to Indiana Appellate Rule 57. Appellee filed a brief in response.
Thereafter, Appellant filed his "Motion to Withdraw and Dismiss Petition to Transfer," representing that the parties have settled this case and executed appropriate documents and requesting withdrawal and dismissal of the transfer petition. Appellee has filed no response to that motion.
Accordingly, the Court GRANTS the motion and DIMISSES the petition to transfer. This appeal is at an end.
All Justices concur.